                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                                 No. 4:19-CV-49-FL

    UNITED STATES OF AMERICA

             v.                                                     ORDER

    A 2017 FORD F-150 RAPTOR
    VIN: 1FTFW1RG3HFC79502




       Pending before the Court is a consent motion pursuant to 18 U.S.C. § 981(g)(2) to stay

these proceedings in light of the related criminal investigation and case in Pitt County, North

Carolina. For good cause shown, and finding that the provisions of § 981(g)(2) so warrant, the

Court GRANTS the motion and stays these proceedings until such time as the related criminal

proceedings have been finally determined or upon further order of the Court.

       SO ORDERED. This ____          September
                        13th day of _____________, 2019.




                                                    _____________________
                                                    LOUISE W. FLANAGAN
                                                    United States District Court Judge
